NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1979
                                       ___________

                                   VOCKNAL PAUL,
                                             Petitioner

                                             v.

                          ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA
                      ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A203-608-138)
                          Immigration Judge: John B. Carle
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 7, 2021
           Before: GREENAWAY, JR., KRAUSE and BIBAS, Circuit Judges

                            (Opinion filed: January 29, 2021)

                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Vocknal Paul, proceeding pro se, petitions for review of an order of the Board of

Immigration Appeals (BIA) dismissing his appeal from the decision of an immigration

judge (IJ) denying his application for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT). For the reasons that follow, we will deny the

petition for review.

       In July 2019, Paul, a citizen of Haiti, was placed in removal proceedings for being

present without admission or parole, and as an applicant for admission who lacked a valid

entry document. See 8 U.S.C. §§ 1182(a)(6)(A)(i), 1182(a)(7)(A)(i)(I). Paul admitted

the allegations; conceded removability; and applied for asylum, withholding of removal,

and CAT relief.

       The IJ denied all relief after a hearing at which Paul testified about the loss of his

parents in the devastating earthquake of 2010 and his other experiences, including an

attack in which he was stabbed and robbed as a homeless youth on the streets of Haiti.

Although the IJ found Paul’s testimony credible, he ruled that Paul was not entitled to

asylum or withholding of removal because the group “Haitian homeless” did not meet the

particularity requirement for a social group because it was “vast, diffuse, and

amorphous.” (IJ Op. at 7). The IJ explained that such a group “would encompass

individuals of any gender, any age and persons from varying backgrounds in Haiti and

varying capacities to change their situation,” and noted as an example that “an individual

                                              2
could be homeless as a result of economic circumstances, illness or fractured family ties.”

(Id.).1 The IJ also ruled that the experiences Paul described did not constitute torture

under the CAT standard.

       The BIA summarily affirmed and dismissed the appeal. Paul filed a timely

petition for review to this Court.2

       We have jurisdiction to review final orders of the BIA pursuant to 8 U.S.C.

§ 1252. “If the BIA summarily affirms an IJ’s order, we review the IJ’s decision as the

final administrative determination.” En Hui Huang v. Att’y Gen., 620 F.3d 372, 379 (3d

Cir. 2010) (citation omitted). We review the agency’s findings of fact for substantial

evidence, considering whether it is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Balasubramanrim v. INS, 143 F.3d 157,

161 (3d Cir. 1998) (internal quotation marks and citation omitted). The decision must be

affirmed “unless the evidence not only supports a contrary conclusion, but compels it.”

Zubeda v. Ashcroft, 333 F.3d 463, 471 (3d Cir. 2003) (internal quotation marks and

citation omitted).


1
 The IJ also ruled that even if “Haitian homeless” constituted a cognizable social group,
Paul had failed to establish a nexus between membership in that group and the harm he
suffered, or the harm that he fears suffering upon his return to Haiti.
2
 The Government argues that Paul failed to challenge the IJ’s ruling regarding the
particularity requirement for a social group in his appeal to the BIA and in this appeal,
and thus that this issue is unexhausted and forfeited. However, based on our review of
Paul’s briefs, we conclude that he indeed raised this issue both before the BIA and in this
Court, and therefore we will address the merits.
                                              3
       To make out a prima facie case for asylum, Paul must show that he was

persecuted, or has a well-founded fear of persecution, “on account” of a statutorily

protected ground, including “race, religion, nationality, membership in a particular social

group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); 8 C.F.R. § 1208.13. Paul sought

asylum on the basis of his membership in the purported particular social group of

“Haitian homeless.” To be cognizable, a particular social group must be “‘(1) composed

of members who share a common immutable characteristic, (2) defined with particularity,

and (3) socially distinct within the society in question.’” S.E.R.L. v. Att’y Gen., 894 F.3d

535, 540 (3d Cir. 2018) (quoting In re M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014)).3

       The IJ did not err in holding that the group Haitian homeless did not meet the

particularity requirement to be a cognizable social group because it was vast, diffuse, and

amorphous. See S.E.R.L., 894 F.3d at 552 (explaining that “particularity” standard

requires the group to have “discrete and definable boundaries that are not amorphous,

overbroad, diffuse, or subjective”) (quotation marks and alteration omitted); Escobar v.

Gonzales, 417 F.3d 363, 368 (3d Cir. 2005) (concluding that “[p]overty, homelessness

and youth are far too vague and all encompassing to be characteristics that set the




3
  The determination of whether a proffered particular social group exists is a mixed
question of law and fact. S.E.R.L., 894 F.3d at 542-43. We exercise plenary review over
“the ultimate legal question” as to whether a particular social group exists and review for
substantial evidence the underlying factual findings. Id. at 543.

                                             4
perimeters for a protected group”).4 Furthermore, because Paul failed to meet his burden

for establishing an entitlement to asylum, he also failed to establish the higher burden

required for withholding of removal. See Lukwago v. Ashcroft, 329 F.3d 157, 182 (3d

Cir. 2003).

       Finally, with regard to his CAT claim, Paul was required to show that “it is more

likely than not” that he would be tortured “by or at the instigation of or with the consent

or acquiescence of a public official or other person acting in an official capacity,” if he

were removed. See 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1); Sevoian v. Ashcroft, 290

F.3d 166, 174-75 (3d Cir. 2002). “Torture is an extreme form of cruel and inhuman

treatment and does not include lesser forms of cruel, inhuman or degrading treatment or

punishment that do not amount to torture.” 8 C.F.R. § 1208.18(a)(2). The IJ correctly

held that Paul’s past experiences in Haiti, including the single occurrence of being the

victim of a violent robbery with a financial objective, did not amount to torture. Cf.

Shardar v. Ashcroft, 382 F.3d 318, 324 (3d Cir. 2004) (concluding that the BIA did not

err in determining that petitioner, who was “severely beaten” while in police custody,

was not tortured). Moreover, the IJ correctly held that Paul failed to establish a

likelihood that he would be tortured if he returned to Haiti.


4
  Paul argues in his brief that the IJ “erred” in relying on Escobar because the IJ in
Escobar made an adverse credibility determination. Although this factual distinction is
correct, it does not help Paul because in Escobar the BIA held that “even if Escobar
testified credibly, ‘Honduran street children’ did not constitute a ‘particular social group
for purposes of asylum and withholding of removal,’” 417 F.3d at 365, and that is the
                                                5
       Accordingly, we will deny the petition for review.




holding that this Court affirmed.
                                            6